                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 1 of 10




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JOHN SCHULZ,                                    Case No. 19-cv-02134-MMC
                                                         Plaintiff,                      ORDER GRANTING IN PART AND
                                  8
                                                                                         DENYING IN PART DEFENDANTS'
                                                   v.                                    MOTION TO DISMISS SECOND
                                  9
                                                                                         AMENDED COMPLAINT
                                  10     BAY AREA MOTIVATE, LLC, et al.,
                                                                                         Re: Doc. No. 25
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the "Motion to Dismiss Plaintiffs' Second Amended Complaint

                                  14   Under Rule 12(b)(6)," filed January 27, 2020, on behalf of defendants Bay Area Motivate,

                                  15   LLC ("Motivate LLC"), Motivate International, Inc. ("Motivate Inc."), and Lyft, Inc. ("Lyft")

                                  16   (collectively, "Motivate Defendants"), as well as on behalf of defendants Metropolitan

                                  17   Transportation Commission ("MTC") and City and County of San Francisco ("San

                                  18   Francisco"). Plaintiff John Schulz ("Schulz") has filed opposition, to which defendants

                                  19   have replied. Having read and considered the papers filed in support of and in opposition

                                  20   to the motion, the Court rules as follows.1

                                  21          In the instant action, Schulz, who uses a wheelchair,2 contends the manner in

                                  22   which defendants operate the Bikeshare Program in San Francisco violates the

                                  23   Americans with Disabilities Act ("ADA"), the Rehabilitation Act, and three California

                                  24   statutes. By order filed December 3, 2019 ("December 3 Order"), the Court granted

                                  25
                                              1
                                  26              By Clerk's notice issued March 18, 2020, the matter was taken under submission.
                                              2
                                  27            Although Schulz alleges he is a "quadriplegic" (see SAC ¶ 1), he states he can
                                       "transfer[ ] in and out of his wheelchair" (see SAC ¶ 2), including onto a "hand-powered
                                  28   bike," which he can use (see SAC ¶ 5).
                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 2 of 10




                                  1    defendants' motion to dismiss the First Amended Complaint, for failure to state a claim,

                                  2    and afforded Schulz leave to amend, which he subsequently did. In the instant motion,

                                  3    defendants contend the Second Amended Complaint ("SAC") fails to state a cognizable

                                  4    claim. The Court considers, in turn, the eight Causes of Action asserted in the SAC

                                  5    A. Federal Claims

                                  6           1. First Cause of Action: Violation of Title II, Subpart A, of ADA

                                  7           The First Cause of Action, titled "Discrimination Violating Title II, Subpart A, of the

                                  8    [ADA]," is asserted against the MTC and San Francisco only. Under Title II, Part A, "no

                                  9    qualified individual with a disability shall, by reason of such disability, be excluded from

                                  10   participation in or be denied the benefits of the services, programs, or activities of a

                                  11   public entity, or be subjected to discrimination by any such entity." See 42 U.S.C.

                                  12   § 12132.3
Northern District of California
 United States District Court




                                  13          To state a claim under Title II, Subpart A, "a plaintiff must show that the defendant

                                  14   failed to make reasonable modifications that would accommodate the plaintiff's disability

                                  15   without fundamentally altering the nature of the program or activity, and that the

                                  16   accommodation would have enabled [him] to meet the program's essential eligibility

                                  17   requirements." See A.G. v. Paradise Valley Unified School Dist., 815 F.3d 1195, 1206

                                  18   (9th Cir. 2016) (internal quotations and citations omitted).

                                  19          Here, Schulz alleges the MTC and San Francisco operate a Bikeshare Program,

                                  20   which program has three components: (1) 4000 bicycles located in "docks" operated by

                                  21   Motivate Defendants and available for rent (see SAC ¶¶ 9, 24, 27, 29); (2) an additional

                                  22   500 "dockless" bicycles available for rent through a company known as JUMP (see SAC

                                  23   ¶¶ 8 n.2, 29); and (3) "adaptive bikes" available for rent during a five-hour period each

                                  24   Sunday in Golden Gate Park through "Bay Area Outreach and Recreation Program," an

                                  25

                                  26          3
                                               Title II, Part A, applies to "all services, programs, and activities provided or made
                                  27   available by public entities," see 28 C.F.R. § 35.102(a), other than "public transportation
                                       services, programs, and activities of public entities," see 28 C.F.R. § 35.102, which, as
                                  28   noted below, are covered by Title II, Part B.

                                                                                     2
                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 3 of 10




                                  1    "agent" of "defendants" (see SAC ¶¶ 8, 10, 31). Schulz further alleges he is excluded

                                  2    from renting any of the docked or dockless bicycles, as none is a "hand-powered"

                                  3    bicycle, which he can use (see SAC ¶¶ 14, 39, 40), and that he is "constructively

                                  4    excluded" from renting an adaptive bicycle, as such rentals are "only available for five

                                  5    hours on Sundays," whereas the docked and dockless bicycles, which he cannot use, are

                                  6    available 24 hours a day, seven days a week (see SAC ¶ 9).

                                  7           In its December 3 Order, the Court dismissed the First Cause of Action as alleged

                                  8    in the FAC, for the reason that Schulz "failed to plead facts to show there exists an

                                  9    accommodation or accommodations that would allow him to participate in the San

                                  10   Francisco Bikeshare Program." (See December 3 Order at 12:3-5).4 In the SAC, Schulz

                                  11   now alleges "alternatively reasonable accommodations that would assist [Schulz] in

                                  12   meaningfully accessing" each of the three components of the Bikeshare Program. (See
Northern District of California
 United States District Court




                                  13   SAC ¶ 43; see also SAC ¶¶ 8, 41; Pls.' Opp. at 6:18 (stating "any of the[ ] three

                                  14   modifications" would allow him to "access [d]efendants' Bikeshare Program").)

                                  15          With respect to adaptive bicycle rentals, Schulz alleges such component would be

                                  16   "meaningfully access[ible]" to him if the program had "more extensive and longer hours"

                                  17   with staff available to assist him with using a bicycle and to "configure" a bicycle for his

                                  18   use. (See SAC ¶ 43.) Defendants argue Schulz's proposed accommodation would

                                  19   fundamentally alter the existing program. Schulz alleges, however, such component is

                                  20   presently staffed, and that the staff assist customers with "balance, stabilization, and

                                  21   fitting" as needed. (See SAC ¶ 31.) The proposed accommodation thus would not

                                  22   involve staff performing new tasks. It would, however, require staff to be available for

                                  23   additional hours on Sundays and/or on additional days of the week, which likely would

                                  24   increase the costs defendants incur in providing an adaptive bicycle rental service.5

                                  25
                                              4
                                  26           The allegations in the FAC only pertained to one of the Bikeshare Program's
                                       three components, renting docked bicycles.
                                  27          5
                                                Additional staffing costs could be offset, at least in part, by additional rental fees
                                  28   due to longer hours of service.

                                                                                      3
                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 4 of 10




                                  1    Nevertheless, nothing in the SAC compels a finding that expanding the time staff are

                                  2    available to assist persons who wish to rent adaptive bicycles would result in an

                                  3    unreasonable financial or administrative burden on either the MTC or San Francisco,

                                  4    and, consequently, a defense based on those burdens is premature at the pleading

                                  5    stage. See 28 C.F.R. § 35.150(a)(3) (providing, under ADA, public entity has "burden" to

                                  6    show proposed accommodation would result in "fundamental alteration" of service or

                                  7    cause the public entity "undue financial and administrative burdens").

                                  8           Accordingly, as Schulz has identified, for pleading purposes, a reasonable

                                  9    accommodation that would enable him to use one component of the Bikeshare Program,

                                  10   the First Cause of Action is not subject to dismissal.6

                                  11          2. Second Cause of Action: Violation of Title II, Subpart B, of ADA

                                  12          The Second Cause of Action, titled "Violation of Title II, Subpart B, of the [ADA]," is
Northern District of California
 United States District Court




                                  13   asserted against the MTC and San Francisco only. Pursuant to Title II, Part B, "it shall be

                                  14   considered discrimination . . . for a public entity to fail to operate a designated public

                                  15   transportation program or activity conducted in such facilities so that, when viewed in the

                                  16   entirety, the program or activity is readily accessible to and usable by individuals with

                                  17   disabilities." See 42 U.S.C. § 12148(a).

                                  18          In its December 3 Order, the Court found the Bikeshare Program was not a

                                  19   "designated public transportation program" within the meaning of § 12148(a). In the

                                  20   SAC, although Schulz has realleged the Second Cause of Action, he fails to add any

                                  21   facts that could establish the Bikeshare program is the type of program covered by Title

                                  22   II, Part B.

                                  23

                                  24          6
                                                In light of such finding, the Court does not further address herein the alternative
                                  25   accommodations proposed by Schulz. The Court notes, however, those proposed
                                       alternatives involve defendants' altering the docks and including adaptive bicycles in the
                                  26   docked and dockless fleets. As docked and dockless bicycles are only available on a
                                       self-service basis, and Schulz alleges he needs a staff person to "configure[ ]" a bicycle
                                  27   to enable him to use it (see SAC ¶ 43), it is unclear from the SAC how modifying the
                                       docks and adding adaptive bicycles to the docked and dockless fleets would assist
                                  28   Schulz in accessing the Bikeshare Program.

                                                                                      4
                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 5 of 10




                                  1           Accordingly, the Second Cause of Action is subject to dismissal.

                                  2           3. Third Cause of Action: Violation of the Rehabilitation Act

                                  3           The Third Cause of Action, titled "Violation of § 504 of the Rehabilitation Act of

                                  4    1973," is asserted against the MTC and San Francisco only. The Rehabilitation Act

                                  5    provides that "[n]o otherwise qualified individual with a disability in the United States . . .

                                  6    shall, solely by reason of her or his disability, be excluded from the participation in, be

                                  7    denied the benefits of, or be subjected to discrimination under any program or activity

                                  8    receiving Federal financial assistance." See 29 U.S.C. § 794(a).7

                                  9           Schulz bases the Third Cause of Action on the same facts on which he bases the

                                  10   First and Second Causes of Action. (See SAC ¶¶ 72-75.) As "[t]here is no significant

                                  11   difference in analysis of the rights and obligations created by the ADA and the

                                  12   Rehabilitation Act," courts apply "the same analysis to claims brought under both
Northern District of California
 United States District Court




                                  13   statutes." See Zukle v. Regents of University of California, 166 F.3d 1041, 1045 n.11

                                  14   (9th Cir. 1999.)

                                  15          Accordingly, the Third Cause of Action is, for the reasons stated above, subject to

                                  16   dismissal to the extent it is based on the Second Cause of Action and is not subject to

                                  17   dismissal to the extent it is based on the First Cause of Action.

                                  18          4. Seventh Cause of Action: Violation of Title III of the ADA

                                  19          The Seventh Cause of Action, titled "Violation of Title III of the [ADA]," is asserted

                                  20   against the Motivate Defendants only. Schulz alleges the Motivate Defendants, by not

                                  21   "provid[ing] full and equal access to the Bikeshare Program's rental services" (see SAC

                                  22   ¶ 119), have violated 42 U.S.C. § 12182. Section 12182 provides that "[n]o individual

                                  23   shall be discriminated against on the basis of disability in the full and equal enjoyment of

                                  24   the goods, services, facilities, privileges, advantages, or accommodations of any place of

                                  25   public accommodation by any person who owns, leases (or leases to), or operates a

                                  26
                                  27          7
                                              Schulz alleges defendants MTC and San Francisco have used "federal financial
                                  28   assistance" to "fund the operations of the Bikeshare Program." (See SAC ¶ 73.)

                                                                                      5
                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 6 of 10




                                  1    place of public accommodation." See 42 U.S.C. § 12182(a).

                                  2           As noted, Schulz alleges the Motivate Defendants operate the docked bicycle

                                  3    component of the Bikeshare Program and do not include within the fleet of available

                                  4    bicycles any hand-powered bicycles. A place of public accommodation, however, is not

                                  5    required to "alter its inventory to include accessible or special goods that are designed

                                  6    for, or facilitate use by, individuals with disabilities." See 28 C.F.R. § 36.307(a).

                                  7    Consequently, in dismissing the Seventh Cause of Action as alleged in the FAC, the

                                  8    Court found § 12182 does not require the Motivate Defendants to alter their rental

                                  9    inventory to stock bicycles of a type not presently offered.

                                  10          In the SAC, Schulz adds an allegation that the Motivate Defendants offer

                                  11   "accessible bikes" for rent elsewhere (see SAC ¶ 123) and argues he thus is not

                                  12   requesting the Motivate Defendants alter their inventory in the San Francisco bicycle
Northern District of California
 United States District Court




                                  13   docks, but, rather, that they redistribute to those docks accessible bicycles they presently

                                  14   rent in other locations. Schulz, however, cites no authority, and the Court has located

                                  15   none, holding that, if a business offers a particular good or service in one of its locations,

                                  16   it is required by the ADA to do so in each of its locations.

                                  17          Accordingly, the Seventh Cause of Action is subject to dismissal.8

                                  18          5. Eighth Cause of Action: Violation of Title III of ADA

                                  19          The Eighth Cause of Action, titled "Violation of Title III of the [ADA,] Discrimination

                                  20   in Specified Public Transportation by Private Entity," is asserted against the Motivate

                                  21   Defendants only. In said claim, Schulz alleges the Motivate Defendants, "[b]y refusing to

                                  22

                                  23          8
                                                 In his opposition, Schulz refers to a lawsuit Motivate LLC recently filed in state
                                  24   court, which filing, he asserts, supports the Seventh Cause of Action. (See Pl,'s Opp. at
                                       4:6-9, 8:16-20, 23:23-24:16.) The connection between that other litigation and the instant
                                  25   case is not readily apparent. In any event, as the referenced lawsuit was filed after the
                                       SAC was filed, no allegations regarding such occurrence are included in the SAC, and,
                                  26   consequently, Schulz may not rely on it at this time. To the extent Schulz, in his
                                       opposition, requests leave to again amend the Seventh Cause of Action, or any other
                                  27   Cause of Action (see, e.g., id. at 22:14-17), the request is denied, without prejudice to
                                       Schulz's filing a motion for leave to amend and, pursuant to the Local Rules of this
                                  28   District, attaching thereto any proposed amended complaint, see Civil L.R. 10-1.

                                                                                      6
                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 7 of 10




                                  1    modify" their inventory of bicycles (see SAC ¶ 129), have violated 42 U.S.C. § 12184,

                                  2    which statute provides that "[no] individual shall be discriminated against on the basis of

                                  3    disability in the full and equal enjoyment of specified public transportation services

                                  4    provided by a private entity that is primarily engaged in the business of transporting

                                  5    people and whose operations affect commerce." See 42 U.S.C. § 12184(a).

                                  6           In its December 3 Order, the Court found the Bikeshare Program was not a

                                  7    "specified public transportation service" within the meaning of § 12184(a). In the SAC,

                                  8    although Schulz has realleged the Eighth Cause of Action, he fails to add any facts that

                                  9    could establish the Bikeshare Program is the type of service covered by § 12184(a).

                                  10          Accordingly, the Eighth Cause of Action is subject to dismissal.

                                  11   B. State Law Claims

                                  12          1. Fourth Cause of Action: Violation of California Government Code
Northern District of California
 United States District Court




                                  13          The Fourth Cause of Action, titled "Violation of California Government Code

                                  14   § 11135, Discrimination Under Program Receiving Financial Assistance From the State,"

                                  15   is asserted against the MTC and San Francisco only. Section 11135 provides that "[n]o

                                  16   person in the State of California shall, on the basis of . . . physical disability . . . be

                                  17   unlawfully denied full and equal access to the benefits of, or be unlawfully subjected to

                                  18   discrimination under, any program or activity that is conducted, operated, or administered

                                  19   by the state or by any state agency, is funded directly by the state, or receives any

                                  20   financial assistance from the state." See Cal. Gov't Code § 11135(a).9

                                  21          As pleaded, the claim is derivative of the First and Second Causes of Action, i.e.,

                                  22   ADA claims asserted against the MTC and San Francisco. (See SAC ¶¶ 78, 80-81.)

                                  23          Accordingly, the Fourth Cause of Action is, for the reasons stated above, subject

                                  24   to dismissal to the extent it is based on the Second Cause of Action and is not subject to

                                  25   dismissal to the extent it is based on the First Cause of Action.

                                  26
                                  27          9
                                             Schulz alleges "the administration, supervision and operation" of the Bikeshare
                                  28   Program "are funded in part by the State of California." (See SAC ¶ 79.)

                                                                                        7
                                         Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 8 of 10




                                  1           2. Fifth Cause of Action: Violation of Unruh Act

                                  2           The Fifth Cause of Action, titled "Violation of California Law Including: the Unruh

                                  3    Act, Civil Code §§ 51 and 52, and the Americans with Disabilities Act as Incorporated by

                                  4    Civil Code § 51(f)," is asserted against all defendants. Under the Unruh Act, "[a]ll

                                  5    persons within the jurisdiction of this state are free and equal, and no matter what their

                                  6    . . . disability, . . . are entitled to the full and equal accommodations, advantages,

                                  7    facilities, privileges, or services in all business establishments of every kind whatsoever."

                                  8    See Cal. Civ. Code § 51(b); see also Cal. Civ. Code § 52(a) (providing private cause of

                                  9    action for violation of § 51).

                                  10          Under the Unruh Act, any violation of the ADA "shall also constitute a violation of

                                  11   [the Unruh Act]." See Cal. Civ. Code § 51(f). Consistent therewith, Schulz bases his

                                  12   Unruh Act claim on the same allegations as he bases his ADA claims. (See SAC ¶ 87).
Northern District of California
 United States District Court




                                  13          Accordingly, the Fifth Cause of Action is, for the reasons stated above, subject to

                                  14   dismissal to the extent it is based on the Second, Seventh, and Eighth Causes of Action,

                                  15   and is not subject to dismissal to the extent it is based on the First Cause of Action.

                                  16          3. Sixth Cause of Action: Violation of Civil Code §§ 54 and 54.1

                                  17          The Sixth Cause of Action, titled "Violation of California Law Including Civil Code

                                  18   §§ 54 and 54.1 and the Americans with Disabilities Act as Incorporated by Civil Code

                                  19   §§ 54(c) and 54.1(d)," is asserted against all defendants. Section 54.1, known as the

                                  20   California Disabled Persons Act ("DPA"), provides that "[i]ndividuals with disabilities shall

                                  21   be entitled to full and equal access, as other members of the general public to . . . modes

                                  22   of transportation [and] places of accommodation." See Cal. Civ. Code § 54.1(a)(1).

                                  23          "'Full and equal access' is defined by section 54.1 to mean access that complies

                                  24   with the regulations developed under the [ADA], or under state statutes, if the latter

                                  25   impose a higher standard." Urhausen v. Longs Drug Stores California, Inc., 155 Cal.

                                  26   App. 4th 254, 261 (2007).

                                  27          Here, to the extent the Sixth Cause of Action is based on defendants' alleged

                                  28   violations of the ADA (see SAC ¶ 96), such claim is, for the reasons stated above,
                                                                                      8
                                            Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 9 of 10




                                  1    subject to dismissal to the extent it is based on the Second, Seventh, and Eighth Causes

                                  2    of Action, and is not subject to dismissal to the extent it is based on the First Cause of

                                  3    Action. Thus, as to the MTC and San Francisco, the Sixth Cause of Action will go

                                  4    forward.

                                  5            As to the Motivate Defendants, assuming the Bikeshare Program constitutes a

                                  6    "mode of transportation" or "place of accommodation," see Cal. Civ. Code § 54.1(a),

                                  7    Schulz fails to identity any state regulation or state law that requires a non-public entity to

                                  8    do more than is required under federal regulations. As discussed above in connection

                                  9    with the Seventh Cause of Action, those regulations do not require places of

                                  10   accommodation to alter inventory and, as discussed in connection with the Eighth Cause

                                  11   of Action, bicycles are not a covered transportation service. In short, Schulz has not

                                  12   shown the Motivate Defendants failed to comply with regulations developed under the
Northern District of California
 United States District Court




                                  13   ADA nor has he shown said defendants failed to comply under a "higher" state standard.

                                  14   See Earll v. eBay, Inc., 2011 WL 3955485, *3 (N.D. Cal. September 7, 2011) (holding, as

                                  15   "DPA is not a freestanding statute," DPA claim not based on violation of ADA must be

                                  16   based on violation of "California state regulations that prescribe higher accessibility

                                  17   standards than the ADA").

                                  18                                          CONCLUSION

                                  19           For the reasons stated above, defendants' motion to dismiss the SAC is hereby

                                  20   GRANTED in part and DENIED in part, as follows:

                                  21           1. The Second, Seventh, and Eighth Causes of Action are DISMISSED.

                                  22           2. The Third Cause of Action is DISMISSED to the extent it is based on the

                                  23   Second Cause of Action.

                                  24           3. The Fourth and Fifth Causes of Action are DISMISSED to the extent they are

                                  25   based on the Second, Seventh, and Eighth Causes of Action.

                                  26           4. The Sixth Cause of Action is DISMISSED to the extent it is based on the

                                  27   Second, Seventh, and Eighth Causes of Action, and on a violation of a state standard.

                                  28   //
                                                                                      9
                                        Case 3:19-cv-02134-MMC Document 30 Filed 08/04/20 Page 10 of 10




                                  1          5. In all other respects, the motion is DENIED.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: August 4, 2020
                                                                                               MAXINE M. CHESNEY
                                  5                                                            United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 10
